Citation Nr: 0904881	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date prior to March 14, 2003 
for the grant of service connection for left ear hearing 
loss.

2. Entitlement to an effective date prior to March 14, 2003 
for the grant of service connection for right ear hearing 
loss.

3. Entitlement to an effective date prior to March 14, 2003 
for the grant of service connection for tinnitus.

4. Entitlement to an effective date prior to March 14, 2003 
for the award of a 10 percent rating based on multiple, 
noncompensable service-connected disabilities, to include as 
based on clear and unmistakable error (CUE) in a June 1979 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to May 1946, December 1947 to February 1950, 
and June 1953 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2003 
and August 2003 rating decisions of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).

The hearing loss effective date claims were originally 
characterized as a single issue of entitlement to an 
effective date prior to March 14, 2003 for the grant of 
service connection for bilateral hearing loss.  Based on the 
different decisions made below regarding the effective date 
assigned for left ear hearing loss and for right ear hearing 
loss, the Board has recharacterized the issues.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

(The Veteran's motion alleging CUE in a June 1980 Board of 
Veterans' Appeals (Board) decision is addressed in a separate 
ruling by the Board.)

The matter of entitlement to an earlier effective date for 
the assignment of a 10 percent rating for multiple 
noncompensable service-connected disabilities is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.




FINDINGS OF FACT

1. A Board ruling on a motion alleging CUE issued 
concurrently with this decision finds CUE in the June 1980 
Board decision's denial of service connection for left ear 
hearing loss.

2. The Veteran's original claim of service connection for 
hearing loss was received by VA on April 16, 1979.

3. A June 1980 Board decision denied service connection for 
right ear hearing loss and tinnitus; the Board's June 1980 
decision pertaining to these issues is final.

4. After the June 1980 Board decision, the first 
communication from the Veteran seeking to reopen claims of 
service connection for right ear hearing loss and tinnitus 
was received on March 14, 2003.


CONCLUSIONS OF LAW

1. An earlier effective date of April 16, 1979 is warranted 
for the grant of service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400 
(2008).

2. An effective date prior to March 14, 2003 for the grants 
of service connection for right ear hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the August 2003 rating decision that is on appeal granted 
service connection for bilateral hearing loss and tinnitus 
and assigned effective dates for the awards, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2003 statement of the case (SOC) provided 
notice on the "downstream" issues of earlier effective 
dates of awards and a July 2007 supplemental SOC (SSOC) 
readjudicated the matters after the Veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a March 2006 letter also 
provided the Veteran with general disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  He has not alleged 
that notice in this case was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  


Left Ear Hearing Loss

The Board's ruling on a Motion of CUE that is being issued 
concurrently with this decision finds that a June 1980 Board 
decision contained CUE in the denial of service connection 
for left ear hearing loss and reverses the portion of that 
decision that denied service connection for left ear hearing 
loss.  Hence, the Veteran is entitled to an effective date of 
April 16, 1979 for the grant of service connection for left 
ear hearing loss.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 3.400(k).  April 16, 1979 is the date of his original claim 
for benefits and is the date benefits would have been payable 
if the decision to grant service connection for left ear 
hearing loss had been made in June 1980.  Id.  The record 
does not contain any communication received by VA prior to 
April 16, 1979 that may be construed as a formal or informal 
claim seeking service connection for left ear hearing loss.  
[The Veteran filed his claim more than a year after his 
discharge from service; hence, he is not entitled to an 
effective date back to the day after his separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).]

Right Ear Hearing Loss and Tinnitus

The Board notes that the Veteran has alleged a June 1979 
rating decision contained CUE in the denials of service 
connection for right ear hearing loss and tinnitus.  However, 
a June 1980 Board decision affirmed the June 1979 rating 
decision's denial of service connection for right ear hearing 
loss and tinnitus.  Hence, the June 1979 rating decision's 
adjudication of these issues was subsumed by the June 1980 
Board decision, and the Veteran is precluded from raising a 
CUE claim as to the June 1979 rating decision.  38 U.S.C.A. 
§ 7104.  The June 1980 Board decision is final and is a legal 
bar to the assignment of an effective date of the award of 
service connection for right ear hearing loss and tinnitus 
prior to the date of the decision.  38 U.S.C.A. §§ 7104, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Such 
bar may only be removed by a prevailing motion of CUE in the 
decision or a prevailing motion for reconsideration (both 
made directly to the Board).  See 38 C.F.R. §§ 20.1000, 
20.1001, 20.1400, 20.1404.  A Board ruling on a motion of CUE 
being issued concurrently with this decision finds that the 
portion of the June 1980 Board decision that denied service 
connection for right ear hearing loss and tinnitus did not 
contain CUE.  Hence, the June 1980 decision's denial of 
service connection for right ear hearing loss and tinnitus 
remains a legal bar to an effective date prior to the date of 
that decision.

The Veteran's formal claim to reopen claims of service 
connection for right ear hearing loss and tinnitus was 
received by the RO on March 14, 2003.  The only question 
before the Board at this time is whether subsequent to the 
June 1980 Board decision and prior to March 14, 2003, he 
communicated an intent to reopen his claims seeking service 
connection for right ear hearing loss and tinnitus.  There is 
nothing in the record to suggest that he did so.  Nothing in 
the claims file received during this time period may be 
construed as a formal or informal claim seeking to reopen the 
claims of service connection for these disabilities.  Neither 
the Veteran nor his representative has alleged that he 
submitted an earlier application to reopen the claims.

Accordingly, as a matter of law, the appeal seeking effective 
dates prior to March 14, 2003 for the grants of service 
connection for right ear hearing loss and tinnitus must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date of April 16, 1979 for the grant of 
service connection for left ear hearing loss, based on a 
Board ruling finding CUE in a June 1980 Board decision that 
denied that benefit, is granted, subject to the regulations 
governing payment of monetary awards.

Effective dates prior to March 14, 2003 for the grants of 
service connection for right ear hearing loss and tinnitus 
are denied.





REMAND

A May 2003 rating decision granted a 10 percent rating for 
multiple noncompensable service-connected disabilities, under 
38 C.F.R. § 3.324, effective March 14, 2003.  The Veteran 
contends that he is entitled to an earlier effective date for 
such 10 percent rating as multiple noncompensable 
disabilities were service-connected prior to March 14, 2003.  
The record reflects that a March 1970 rating decision granted 
service connection for duodenal ulcer, post-operative 
residuals of hemorrhoidectomy, and post-operative residuals 
of edenomatous tumor, right epididymis all rated 
noncompensable, effective September 1, 1969.  38 C.F.R. 
§ 3.324 was promulgated on December 3, 1975 and states that 
where two or more multiple noncompensable service-connected 
disabilities that are of such character to clearly interfere 
with normal employability will be assigned a 10 percent 
rating.  40 Fed. Reg. 56435 (Dec. 3, 1975).  A June 1979 
rating decision failed to adjudicate an inferred claim of 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities based on the 
liberalizing law.  A December 2003 SOC noted this error but 
found that it was not CUE because the evidence at the time of 
the June 1979 rating decision did not show that the degree of 
severity of the noncompensable service-connected conditions 
would impact on employability.

As the decision above grants an effective date of April 16, 
1979 for the grant of service connection for left ear hearing 
loss, the RO has not yet had an opportunity to determine the 
appropriate rating for such disability from the effective 
date.  If the RO was to assign a noncompensable rating for 
that disability from its effective date, the issue of whether 
the Veteran is entitled to an earlier effective date for the 
grant of a 10 percent rating under § 3.324 would be 
inextricably intertwined with the rating of left ear hearing 
loss (as a noncompensable rating would provide a new factual 
basis for consideration in that matter).  

Accordingly, the case is REMANDED for the following:

The RO should implement the Board's grant of 
an earlier effective date for the grant of 
service connection for left ear hearing loss.  
After the RO has determined the appropriate 
rating(s) for the left ear hearing loss from 
the effective date of award of service 
connection to the present, the RO should 
readjudicate the effective date claim for the 
assignment of a 10 percent rating for 
multiple noncompensable service-connected 
disabilities.  If such claim remains denied, 
the RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


